Citation Nr: 1146447	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right distal 3 radius fracture (right wrist fracture) and associated limitation of motion of the right hand. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran testified before a Decision Review Officer (DRO) in August 2009, and before the undersigned Veterans Law Judge via a videoconference hearing from the RO in April 2010.  A transcript of each hearing is associated with the claims file.

In July 2010, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further development.  As discussed below, the Board finds that the remand instructions were substantially complied with and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The weight of the evidence does not demonstrate that the Veteran has additional disability of the right wrist or right hand as a result of VA treatment or care, to include from the initial admission on September 1, 2006, to the surgery on September 5, 2006, and subsequent follow-up treatment and physical therapy.

2.  Moreover, the weight of the evidence does not demonstrate that any possible additional disability (such as arthritis or carpal tunnel syndrome) as a result of the VA treatment or care at issue was due to any fault on the part of VA, to include failure to obtained informed consent prior to the surgery, that any such additional disability was due to an unforeseeable event.  




CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right wrist fracture and associated limitation of motion of the right hand have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran was advised in July 2008, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his claim for compensation pursuant to 38 U.S.C.A. § 1151, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in March 2010, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this letter was cured by the subsequent readjudication of the claim in a July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, there is no indication that the Veteran receives benefits from the Social Security Administration pertaining to the claimed disability.  VA treatment records dated from November 2005 through August 2010 were obtained and associated with the claims file.  The Veteran's claim pertains to VA care, treatment, and services, provided in relation to a wrist fracture sustained on August 31, 2006, with associated VA treatment beginning on September 1, 2006.  Although the prior remanded instructed the AOJ to obtain records from August 31, 2005, forward, there is no indication that any records from August to October 2005 would provide further evidence in support of the Veteran's claim.  Rather, the currently available evidence establishes the care and treatment that were provided, as well as the Veteran's prior conditions, as discussed below.  Therefore, the Veteran is not prejudiced by the lack of any further VA treatment records, and this remand directive was substantially completed.

Additionally, as directed in the prior remand, the AOJ requested the Veteran in a June 2010 letter to provide an authorization and release for VA to obtain any outstanding records from Drs. Diaz, Villarreal, Villas, Rodriguez-Vazquez, Borraz (as identified during the DRO and Board hearings), or any other private providers.  In response, the Veteran provided an authorization for records from Dr. Diaz-Finestra, which were obtained.  He also indicated that authorization was provided for Dr. Rodriguez-Vazquez, but the AOJ notified the Veteran in July 2011 that requests for such records were not successful.  The Veteran stated that he did not remember any treatment from the other providers referenced in the letter, and he also did not complete an authorization form for any other private providers.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that there is no documentation of efforts to obtain the records from Dr. Rodriguez-Vazquez in the claims file, as directed in the remand.  However, the Board finds that this is not prejudicial.  As discussed below, the Veteran's condition before and after the VA care, treatment, or services at issue is establish by the currently available evidence, including diagnostic tests conducted by VA and summaries of private testing results brought in by the Veteran.  VA also obtained two medical opinions as to the cause of the Veteran's current condition, to include whether there was any fault on the part of VA.  While the Veteran has asserted that Dr. Rodriguez-Vazquez told him that his right wrist or hand were disabled due to fault by VA during the surgery, there is no indication that this would be contained in the treatment records.  Rather, the Veteran also testified that this provider (and other private providers) have refused to document any such opinions or statements as to any fault by VA.  See, e.g., April 2010 hearing transcript.  

For the foregoing reasons, there is no indication that any further outstanding records would have a reasonable possibility of substantiating the Veteran's claim.  Further, VA has made reasonable efforts to obtain outstanding VA and private records in an attempt to substantiate the Veteran's claim, especially given the Veteran's failure to fully cooperate with the development process.  

The Veteran has been afforded two VA examinations in connection with his claim, in October 2008 and in August 2010.  In the prior remand, the Board noted that the initial examiner referred to VA records that were not in the claims file, and the Veteran had identified private treatment that was also not of record.  As such, the Veteran was to be afforded another VA examination after conducting appropriate development to obtain such records.  As discussed above, reasonable efforts were made to obtain outstanding VA and private records under the circumstances of this case.  Further, as directed in the prior remand, the most recent examiner offered an opinion as to whether there was additional disability after the VA care or treatment at issue, as well as whether any such disability was caused by any negligence or fault on the part of VA in such care or treatment.  The Board notes that the initial examiner also offered an opinion as to these questions, based on the evidence available at that time.  There has been no argument that the VA examination report is inadequate, and the Board also finds no inadequacies.  Accordingly, the medical evidence of record is sufficient for a fair adjudication.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The undisputed evidence reflects that the Veteran fell at home and fractured his right wrist, specifically the distal 3 radius, on the afternoon of August 31, 2006.  He first sought treatment at a private emergency room, and he was transferred by ambulance to the VA Medical Center (MC) emergency room at approximately 1:00 a.m. on September 1, 2006.  After further evaluation, VA providers diagnosed an open fracture of the right distal 3 radius.  The Veteran was admitted for orthopedic management, and he consented to undergo open reduced internal fixation (ORIF).  The Veteran was prescribed pain medications and observed until he underwent this surgery on September 5, 2006.  He was discharged to home on September 6, 2006.  

At a follow-up VA treatment session approximately two weeks later, the Veteran complained of pain and limited motion of the right hand.  He was referred to physical therapy, which began in early October 2006.  Over the next several months, the Veteran underwent numerous VA and private physical therapy treatment sessions, with little improvement in the condition of his right wrist and hand.  X-rays showed bilateral arthritis of the hands.  Also, an electrodiagnostic study or EMG conducted in March 2007 showed bilateral carpal tunnel syndrome, or a trapped median nerve.  The Veteran was seen by both VA and private hand specialists and was told that nothing more could be done to improve his condition.

The Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 was received in 2008.  He essentially asserts that he has residuals of a right wrist fracture and an associated right hand disability as a result of fault or negligence by VA (1) in delaying surgery for his right radius fracture from September 1 to September 5, 2006, (2) in the completion of the surgery itself, and/or (3) in the subsequent treatment and physical therapy.  See, e.g., May 2007 affidavit, hearing transcripts.

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The evidence must show that VA's care, treatment, or examination actually caused additional disability or death.  Merely showing that a veteran received VA care, treatment, or examination and that he or she has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Further, additional disability or death caused by a veteran's failure to follow properly given medical instruction is not caused by care, treatment, or examination.  38 C.F.R. § 3.361(c)(3).

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  38 C.F.R. § 3.361(c),(d).  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(d)(1).  Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran was afforded VA examinations by medical doctors in October 2008 and August 2010.  At the August 2010 examination, he described his injury and subsequent VA and private treatment, which is generally consistent with the VA treatment records.  The Veteran also summarized his contentions as to VA fault and what other providers told him about his condition, which will be discussed further below.  The Veteran's statements at this time are generally consistent with his statements at other times during the appeal, to include in a May 2007 affidavit and during the two hearings in August 2009 and April 2010.  Each of the VA examiners conducted a thorough review of the VA treatment records, and summarized pertinent evidence in their respective reports.  These summaries are consistent with the Board's independent review of such records.  

Specifically, VA treatment records reflect that, at approximately 1:00 a.m. on September 1, 2006, the Veteran was evaluated in the VA emergency room due to right wrist trauma after a fall in his house.  He had been transferred to this institution by ambulance from a private hospital.  The Board notes that this is consistent with the Veteran's descriptions of his injury and private treatment prior to the VA emergency room, such as during the August 2010 VA examination.  He reported falling from a ladder onto his right side with trauma from a steel pipe.  He did not feel pain immediately, but there was severe swelling of the right hand and wrist when he stood up.  After cleaning up, the Veteran went to a private emergency room, where he was treated with a bandage and pain medications and was told that he had a fracture.  As the private facility had no orthopedic service at that time, he was transferred by ambulance to the VA emergency room.

During initial evaluation in the VA emergency room on September 1, 2006, the Veteran was recommended to be placed in a right arm cast, and he was kept in the emergency room with oral pain medication and a saline lock on the left arm.  He was referred to orthopedic service on that same day and was evaluated at approximately 9:30 a.m. by a second-year resident surgeon, with supervision.  X-rays at that time showed a right open distal third radius fracture.  Physical examination showed right wrist swelling, pain with range of motion, volar punch wound, neuro-vascular intact, soft compression, and palpable distal pulse.  The Veteran was admitted for orthopedic management and consent was obtained.  On September 2, 2006, an orthopedic resident performed a physical examination and again recorded a normal neurovascular component.  The Veteran was sent to the operating room for surgery on September 5, 2006.  He underwent ORIF due to dorsally displaced comminuted distal radius fracture without intra-articular extension with loss of radial height tilt.  The operative report indicates that there were no complications with the procedure.  The Veteran was discharged on September 6, 2006, with no complications from the surgery through that time.  

At a follow-up appointment at the VA outpatient orthopedic clinic on September 26, 2006, the surgical wound was clean and dry with no discharge, but the Veteran was found to have reduced range of motion.  For that reason, he was referred to Physical Medicine and Rehabilitation (PM&R).  In an October 5, 2006 PM&R evaluation, he was seen by a resident and attending physician.  At that time, physical examination showed a well-healed surgical scar, minimal erythema surrounding the surgical site, and no evidence of infection.  No loss of sensation to pinprick was found at the wrist or hand, but significant limitation of motion and weakness of the hand intrinsic and wrist flexor/extensors were noted as due to pain inhibition and immobilization atrophy.  The Veteran was ordered to physical and occupational therapy, and he attended numerous VA and private physical and occupational therapy sessions over the next several months.  The Veteran continued to complain of limitation of motion and pain, but there was no evidence of loss of sensation in the hand upon physical examination.  A November 21, 2006 orthopedic surgery note indicates that x-rays showed the plate in place and fracture healing.

In addition to VA treatment records, the claims file includes private records from Dr. Diaz-Finestra (a physiotherapist) dated from October to November 2006.  These records reflect treatment for right hand and wrist problems, but there is no indication as to whether such conditions were due to any VA care or treatment, or to any fault by VA in providing such care or treatment.

On February 15, 2007, the Veteran was revaluated by VA PM&R.  He was noted to have had more than 40 sessions of physical and occupational therapy with no significant improvement.  An electrodiagnostic study was requested to rule out median nerve injury.  A March 7, 2007 addendum indicates that the Veteran brought in an electrodiagnostic study from his private physician that showed medial nerve entrapment at the wrist level (right side), as may be seen in carpal tunnel syndrome.  Per the resident physician, the Veteran refused to wait to be evaluated by the attending physician and preferred to leave.  On March 15, 2007, the private electrodiagnostic study was noted to show bilateral carpal tunnel syndrome.  The Veteran complained of right hand pain which intensifies during the night, inability to grab objects with the right hand due to weakness in grip, and nocturnal pain and tingling of the right hand.  Physical examination showed palmar nodules and decreased range of motion of the wrist and digit flexion where there was development of a Dupuytren contracture, which could limit his range of motion.  The Veteran was referred to a hand surgeon, and wrist x-rays were requested to follow-up on possible non-union of radial fracture.  

The Veteran was reevaluated by VA orthopedics on March 27, 2007.  He reported similar symptoms, and a private EMG was again noted to show median nerve problems.  Physical examination showed no pain at the wrist area but stiffness at the transverse ligament area.  There were also indurations in the palm of the hand compatible with palmar fibromatosis, as well as stiff PIP joints on all fingers and inability to make a closed fist.  X-rays conducted on March 15, 2007, were noted to show a healed fracture and plate and screws in good position.  The Veteran was diagnosed with status post Colles fracture.  He was referred to a hand surgeon and given exercises to do at home.  

At VA hand surgery evaluations on April 16, 2007, and April 23, 2007, the Veteran was noted have carpal tunnel syndrome, and was found to have no surgical remedy based on the electrodiagnostic study findings.  On May 16, 2007, the Veteran went for a rehabilitative medical service evaluation for right hand and wrist pain with persistent decreased range of motion and muscle strength.  Orthopedics and surgery service also recommended no surgical management and stated that the patient had obtained maximum benefit from the physical therapy.  The Veteran had a third hand surgery consult on June 22, 2007, and he was again told that there was no surgical management that they could offer.  He was referred for a fee-basis orthopedic evaluation for a second opinion.

VA treatment records dated through August 2010 reflect continued complaints of right hand and wrist problems.  Similarly, during both VA examinations, the Veteran complained of right wrist pain, an inability to close his right hand, and problems holding objects due to weakness.  He also complained of hand pain radiating up into the arms in October 2008.  There was objective pain and limitation of motion of the right hand and right wrist, as well as decrease in strength and dexterity in all fingers of the right hand except for the thumb during both examinations.  Additionally, a surgical scar over the anterior wrist area was noted to be adhered to soft tissue in October 2008.  X-rays of the right hand conducted in October 2008 showed status post ORIF of the distal radius with adequate anatomical alignment, as well as early radiocarpal degenerative joint disease and cortical irregularity which may represent a small erosion.  X-rays of the bilateral hands conducted in August 2010 showed narrowing of the bilateral interphalangeal joints, with the remaining joint spaces grossly preserved, and no fracture-dislocations or discrete bony erosions.  The October 2008 examiner diagnosed right distal 3 radius fracture and limitation of motion of the hand secondary to such condition.  The August 2010 examiner also diagnosed bilateral hand arthritis by x-rays, secondary to the aging process and unrelated to the right distal radius fracture, which was noted to be associated with the inability to close the right hand.  

Upon a thorough review of VA treatment records and evaluation of the Veteran, the October 2008 VA examiner opined that there was no additional disability caused or aggravated by VA treatment, to include during the hospitalization from September 1 to 6, 2006.  The examiner reasoned that the Veteran was seen in an appropriate time frame since the acute injury.  He summarized medical literature pertaining to distal radius fractures in adults.  Such literature indicated that limitation of motion of the wrist and hand can be a common complication of fracture and surgery, not necessarily due to surgery only.  These complications are common after a distal radius fracture in elderly patients because the healing process is slow as compared with young adults.  It is important to mention that these patients with diabetes mellitus have a longer healing process than non-diabetic elderly patients.  

This examiner noted that, in this case, the electrodiagnostic findings suggested carpal tunnel syndrome in both hands, or focal nerve entrapment at the wrist, which is very common in diabetic patients.  The examiner further stated that the Veteran's more significant carpal tunnel syndrome on the right hand could be secondary to poor healing process, internal scarring, and/or the fracture per se.  As such, the examiner opined that he could not exclude the surgical instrumentation required to repair the fracture as one of the possible causes of the median nerve entrapment (carpal tunnel syndrome).  However, this examiner stated that, nonetheless, there does not appear to be any mismanagement of this case.  He noted that the Veteran is predisposed to carpal tunnel syndrome by his diabetes mellitus, and no frank lesion was felt caused by instrumentations, surgery, or medical care.  The examiner reasoned that, as described above in the treatment records, the Veteran was seen in appropriate time frame considering his condition, and the proper actions were taken when the limitation of motion and loss of sensation (the most common complaints) were reported.  In summary, the examiner opined that the Veteran's current disability of the right wrist/hand is acceptable because of his facture and other comorbidities in addition to the actual surgical or medical treatment providing during his healing process.  He noted that the Veteran was seen by both VA and private orthopedists, hand surgeons, and physiatrists for this condition.

Similarly, the August 2010 VA examiner also opined that the Veteran developed limitation of motion, weakness, chronic pain and stiffness of the right wrist as an additional disability regardless of cause, treatment, examination, or services provided in relation to the 2006 wrist fracture.  The examiner reasoned that such additional disability could occur with or without the surgery.  Additionally, examiner opined that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the hospital, surgical, and subsequent rehabilitative care for the right upper extremity.  These opinions were also based on a thorough review of treatment records, evaluation of the Veteran, and pertinent medical literature, as summarized below. 

One article cited by this VA examiner indicated that it is important to treat a broken wrist or hand as soon as possible.  Otherwise, the bones may not heal in proper alignment, which can affect the ability to perform everyday activities such as grasping.  Early treatment can also help minimize pain and stiffness.  Complications of a broken wrist or hand are rare, but they may include ongoing stiffness, aching or pain in the affected area even after the bone has healed.  This generally goes away within a couple of months after the cast is removed, but the stiffness or aching may be permanent if the injury was severe.  Another possible complication is osteoarthritis, in that fractures that extend into the joint can cause arthritis years later.  Trauma to the wrist or hand can also injure adjacent nerves and blood vessels, resulting in numbness or circulation problems.  Immobilization heals most broken bones, but surgery may be needed to implant internal fixation devices (such as plates, screws, or rods) to maintain proper position during healing under circumstances including unstable or displaced fracture.  

Another article indicated that a distal radius fracture is known as a Colles' fracture, which used to be seen primarily in the elderly population.   ORIF is sometimes necessary to manage a displaced intra-articular fracture with palmar dislocation to the carpus.  Such a fracture tends to be very unstable and is difficult to reduce and stabilize.  Physical therapy is used when the fracture is healed, and activity in the hand strengthen the muscles and ligaments associated with the hand and increased range of motion.  Many patients heal well post-Colles' fracture with no complications, but some may not regain full range of motion of the affected wrist.  A ligament injury may also occur with the Colles' fracture and will be the main cause of chronic wrist pain.  Other possible complications include arthritis or median nerve damage/compression, which usually leads to carpal tunnel syndrome.

Based on such medical literature and the available treatment records, the August 2010 VA examiner stated that the Veteran had ORIF surgery, which is the treatment of choice for a displaced distal radius fracture (Colles fracture).  Further, the examiner stated that treatment records reflect close follow-up with orthopedic surgeons, rehabilitative medicine specialist, VA and private physical therapies, and hand surgery evaluations, which complies with the standard of care for treating this type of fracture.  Additionally, the examiner noted that some patients may not regain full range of motion of the wrist and have chronic pain, as with this Veteran.  The examiner further noted that the Veteran had other conditions which contributed to his additional disability such as old age and diabetes, as well as carpal tunnel syndrome in both hands.  The examiner noted that carpal tunnel syndrome is frequent with diabetics, although the Veteran's type of fracture by itself could also cause this additional disability in spite of any treatment given, i.e., conservative (splinting, cast, immobilization, medications, physical therapy) or invasive (surgery).  In summary, the examiner again opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider, based on the information concerning ORIF as summarized above.

Accordingly, both VA examiners concluded that the Veteran had additional disability of the right hand and wrist after the VA care, treatment, and services beginning on September 1, 2006, to include the September 5, 2006 surgery and subsequent treatment.  However, both examiners also opined that such additional disability was not due to VA care, treatment, or services.  Rather, they generally indicated that the conditions, to include arthritis and carpal tunnel syndrome are possible complications of the type of right wrist fracture that the Veteran sustained, especially given the Veteran's preexisting medical conditions.  

While both examiners noted that the more significant carpal tunnel syndrome in the right wrist could be related to the fracture or the surgery or plates, etc. used to treat the fracture, they opined that there was no mismanagement or fault on the part of VA.  The August 2008 examiner also specifically stated that the Veteran was treated in a timely manner when considering his acute injury, including the surgery on September 5, 2006, after the August 31 fall and September 1 presentation to VA.  While this examiner cited to VA records that were not in the claims file, his summary of the treatment is consistent with the VA treatment records independently reviewed by the Board, as well as those summarized by the August 2010 VA examiner.  Both of the examiners' opinions were based on a thorough review of available treatment records (including the Veteran's preexisting conditions), evaluation of the Veteran, and pertinent medical literature.  As such, they are very probative with regard to the dispositive issues in this case. 

Additionally, there is no contrary medical evidence of record.  In this regard, the Board has considered the Veteran's contentions as to fault on the part of VA and what his private providers told him.  In particular, the Veteran asserts that he asked VA providers on September 1, 2006, why they did not operate right away, and he was told that all of the VA orthopedic surgeons were at an orthopedic convention.  He further asserts that his sister attempted to arrange for a private orthopedist to perform the surgery on September 2, 2006, but that the VA providers told him that he could wait until September 5 with no complications.  Additionally, the Veteran states that Dr. Rodriguez-Vazquez told him that his tendons were not attached in the right place during the surgery, but that this provider did not want to get involved in the case since the Veteran had undergone surgery at the VA facility.  See, e.g., affidavit, hearing transcripts; August 2010 VA examination report.  

The Veteran is not competent to testify as to the cause of his right wrist or right hand conditions, to include whether they constitute additional disability as a result of any VA care or treatment, or whether there was any fault on the part of VA in providing such treatment.  Rather, such questions require specialized knowledge, training, or experience due to the complex nature of the wrist, hand, and neurovascular system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the Veteran is competent to report what his providers told him about the cause of his condition, as well as fault by VA.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, none of these statements is documented in the evidence of record, and the Veteran has expressly testified that none of the providers were willing to document such alleged opinions.  Moreover, there is no indication that such providers reviewed the Veteran's VA treatment records relevant to the fracture and surgery or subsequent treatment, or considered the Veteran's prior medical history.  There is also no indication as to the reasoning behind any such opinions.  As such, to the extent that such opinions were indeed expressed to the Veteran, the Board assigns them little probative value.  Further, the Board finds that they are outweighed by the opinions of the two VA examiners, which considered all evidence of record and pertinent medical literature. 

To the extent that there may be additional disability as a result of VA treatment or care, to include arthritis or carpal tunnel syndrome, the Board has also considered whether there is any fault on the part of VA in the form of failure to obtain informed consent before performing the September 5, 2006 surgery.  The Veteran has not expressly argued that he was not informed of the risks of surgery.  Further, the September 2006 informed consent form signed by the Veteran, with a witness, is in the claims file.  It reflects that the Veteran was to undergo ORIF to treat right distal radius fracture, and that possible alternate methods of treatment were closed treatment.  The list of possible complications includes neurovascular injury and post-traumatic arthritis.  The form further indicates that the Veteran understood the nature of the proposed procedure, the most common attendant risks involved, and the expected results.  As such, the Veteran was fully informed of the possible risks of his procedure.  

Similarly, there is no indication that the current right wrist and right hand conditions are the result of any unforeseen circumstance.  Rather, arthritis and neurovascular injury (such as median nerve entrapment or carpal tunnel syndrome) were specifically contemplated by the informed consent form.

In summary, the weight of the evidence does not demonstrate that the Veteran has additional disability of the right wrist or right hand as a result of VA treatment or care.  This includes treatment from the initial admission on September 1, 2006, to the surgery on September 5, 2006, and subsequent follow-up treatment and physical therapy.  Moreover, the weight of the evidence does not demonstrate that any possible additional disability (such as arthritis or carpal tunnel syndrome) as a result of such VA treatment or care was due to any fault on the part of VA, to include failure to obtained informed consent prior to the surgery, or was due to an unforeseeable event.  






	(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right wrist and associated limitation of motion of the right hand is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


